 



Exhibit 10.18
COMPENSATION ARRANGEMENTS WITH NAMED EXECUTIVE OFFICERS
Named executive officers are compensated under arrangements providing for
employment at will and are also parties to Management Continuity and Severance
Agreements previously filed.

                              Base Salary   Bonus Amount   2005 Stock Name  
(effective 1/1/05)   Paid in 2005   Option Award              
Dino Dina
  $ 338,000     $ 130,000       50,000 shares  
Bob Coffman
  $ 250,000     $ 96,000       75,000 shares  
Dan Levitt
  $ 260,000     $ 41,667(1)       50,000 shares  
Deborah Smeltzer
  $ 260,000       Not applicable(2)       No grant(3)  
Stephen Tuck
  $ 221,000     $ 85,000       50,000 shares  
Gary Van Nest
  $ 221,000     $ 63,750       25,000 shares  

The stock options granted to the named executive officers by the Compensation
Committee were granted on January 20, 2005. The stock options have an exercise
price per share of $7.49, which was the fair market value at the time of the
grant. Each executive officer’s stock options listed above will vest on an equal
monthly basis over a four-year period.
 


(1)  Excludes $58,333 paid as a guaranteed bonus in 2004.   (2)  Deborah
Smeltzer joined the Company on January 4, 2005 as Vice President, Operations and
Chief Financial Officer and was not eligible for a bonus related to 2004
activities but received a signing bonus of $50,000.   (3)  Deborah Smeltzer did
not receive an annual option grant for 2005; rather she received two option
grants at her hiring date of January 4, 2005 totaling 225,000 shares with an
exercise price of $7.32, which was the fair market value at the time of the
grant. The first option for 200,000 shares vests as to one-quarter of all
underlying shares at the one-year anniversary of her grant and 1/48th of all
underlying shares on a monthly basis thereafter. The second option for 25,000
shares vests upon the achievement of a specified milestone.